Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-44, 46, and 49-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 41 recites “the radially external edge of one of the end plates” but fails to provide proper antecedent basis for the recitation. In claim 46, the recitation of “the assigned” end plate is unclear. Suggested language is –corresponding end plate--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41-42, 44 and 51-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stankowski (US 6533933). Stankowski ‘933 discloses a figure 9a-9f embodiment which includes, inter alia, a cylindrical filter -only the upper end cap 57 shown for brevity (here after a precipitating agent), including a plurality of arms 65 and a member 70 which can broadly be considered a locking element or a seal. The intended use of the filter in the preamble is not limiting nor is the housing, housing cover, and other elements recited in the preamble, as there is no nexus between the preamble and the structural elements of the claim other than “configuring” language.
Claim(s) 41-42, 44, 46, and 49-50 and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 844012. As shown in figures 3a and 3b of the embodiment of fig. 1-5, EP 844012 discloses a filter 30 having an upper end cap 36, a plurality of arms 38, locking element (a portion of ring 37 above the seal) and a seal 41 on a seal bearer. The center supporting body 35 are connected to the arms 38 via the end cap 36 (see fig. 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 844012 as applied to claims 42 respectively above, and further in view of Janik 797. Janik 797 discloses the use of variable spaced arms/openings to define a key coded system between the filter element and the housing connection to prevent the use of incompatible filters from being used in the filter system. Additionally, the arms originate from a plate between an upper filter and a lower filter as recited in claim 34. The use of these two features in the filters of either of any of the patents above would result in no more than a predictable result with the benefit of reducing the inefficiencies from using a non-compatible third party filter, which the courts have held to be within the ordinary skill in the art (KSR v. Teleflex 550 US 398).
Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘012 as applied to claim 41 above, and further in view of Brown (US 5685985). Brown ‘985 disclosed the use of a filter device having an end cap, support arm and gasket formed of a single elastomeric material as a method to reduce manufacturing costs associated with producing multiple separate pieces followed by assembly thereof [5, 30+]. To employ this single piece construction in the EP ‘012 filter device would similarly reduce manufacturing costs and as further the combination of these known elements would yield no more than a predictable result. 
Claims 27-34 and 36-40 are allowed.
Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. Applicant broadly asserts that Stankowski and EP ‘012 fail to disclose the “radial arms being used as positioning means to center ..and fix the precipitating element…in the device”. In regard to claim 41, the statement of the above recitation is set forth in a functional statement including reference to structural elements no positively recited in the body of the claim (housing, housing cover, connecting means, etc. (see preamble). The references have the recited structural elements as set forth in the rejections. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             


THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776


TML